GOLDTHWAITE, J.
The general scope and object of the act of 1843, providing for the settlement of insolvent estates, is to withdraw the estate from the control of the administrator, after the declaration of insolvency, - and to permit the creditors between themselves to contest their several demands. It would therefore seem, that a presentation to the administrator, after this proceeding, would be entirely useless. The 14th section of the act is predicated on this idea, and provides, that when the estate has been declared insolvent, it shall be unnecessary to present the claims against it to the administrator; but that they may be filed with the clerk, without any such presentment: Provided, such claims are not [then] already barred by the statute of non-claim. As the administrator, and other creditors of the estate, are permitted to eontest the* claims presented against the estate, when filed in the clerk’s office, until the expiration of nine months fi’om the period when the estate was declared insolvent; and as every claim must be filed within six months, from the same period, it would seem as if the introduction of the latter bar was intended to prevent the operation of the general statute of non-claim, if that had not attached when the estate was declared insolvent. In the recent case of Hollinger v. Holley, (at this term,) we held that the omission to file the claim within six months created an absolute bar. This being the necessary construction of the statute, it cannot, we think, be inferred that the intention was, that one creditor should be allowed a shorter or longer period than another to present his claim. The-result of our reflections is, that the charge of the County Court cannot be sustained.
Judgment reversed and remanded.